Mason, J.
(dissenting in part) : The general rule is well settled that where animals are killed or property is lost in transit, in an action against the carrier the measure of damage is the market value,at the point of destination, less the freight, if it has not been paid; no recovery being allowed for freight, if it has been paid. I understand that the basis of this rule is the theory that the amount of the freight charged is deemed to enter into the valuation at destination, so that if the owner were allowed freight as such he would recover it *712twice. (Merriam, Claims between Shippers and Carriers, §§ 568, 569.) Here two of the horses were found' to have been so injured as to become entirely worthless, and the amount of the recovery is not the value of the horses at destination, but the. agreed value at the point of shipment. The plaintiff, as to these animals, gained no benefit from, the transportation, and as the freight did not enter into the amount he recovered, I think he should be reimbursed on account thereof.
Johnston, C. J., joins in the partial dissent.